Case 1:20-cv-00030-SPW Document 31 Filed 05/26/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA Sloe
BILLINGS DIVISION MAY 2 6 7070

 

Clerk, US District Court
District Of Montana
Billings

JODIE and ANDY DRANGE, each
individually and on behalf of other CV 20-30-BLG-SPW

persons similarly situated,
Plaintiffs, ORDER
VS.

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY
and DOES 1-100,

 

Defendants.

 

On April 24, 2020, the Defendant filed a motion to dismiss the amended
complaint. (Doc. 8). On May 18, 2020, the Court granted the Plaintiffs leave to
file a second amended complaint. (Doc. 27). The Plaintiffs filed their second
amended complaint on May 19, 2020. (Doc. 28). The second amended complaint
supersedes the first amended complaint, rendering the Defendant’s motion to
dismiss the first amended complaint moot. Ramirez v. County of San Bernardino,
806 F.3d 1002, 1008 (9th Cir. 2015). The Defendant’s motion to dismiss the first

amended complaint (Doc. 8) is therefore denied.
Case 1:20-cv-00030-SPW Document 31 Filed 05/26/20 Page 2 of 2

Lerten L liletlie

“SUSAN P. WATTERS
United States District Judge

DATED this Lb lay day of May, 2020.

to
